DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 41-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 41 recite that “said clamp body includes two toothed left and right jaws and two left and right handle grips.” It is unclear from the claim language whether the clamp body has two toothed left jaws, two toothed right jaws, two left handle grips, and two right handle grips, or whether the claim intended to recite that the clamp has two toothed jaws: a left jaw and a right jaw, and two handle grips: a left handle grip and a right handle grip. The claims are therefore indefinite. For the purposes of this examination, Examiner is interpreting the claims to recite that the clamp has two jaws, one left and one right, both of which are toothed, and that the clamp has two grips, left and right.
Claims 42-47 are dependent on claim 41 and are therefore similarly indefinite.
Claim 42 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). As stated in MPEP 2117(I) “any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim.” Furthermore “Markush grouping requires selection from a closed group "consisting of" the alternative members.” Claim 42 does not have the required format and should be rewritten as a closed group, such as “said plurality of inserts is at least one of a pair of rear mounting inserts extending from a rear end of said handles, a pair of front inserts extending from a front end of said jaws, a side insert extending from said jaw, an insert in said front side, and insert in said back side, an insert in said right side, or insert in said left side.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielden et al. (U.S. Patent No. 6,357,710 B1; hereafter Fielden) in view of Wong (Pub. No. US 2004/0232608 A1; hereafter Wong) and Blanchard (U.S. Patent No. 5,934,525; hereafter Blanchard).
Regarding claim 33, Fielden discloses an attachment clamp comprising: a clamp body having a front side, a rear side, a bottom side, a top side, a left side and a right side (see Fielden Fig. 1, item 12); said clamp body includes two left and right jaws and two left and right handle grips (see Fielden Fig. 1, items 34, 36, and 65); at a junction of said left jaw and handle grip is a first inward extending hinge, at a junction of said right jaw and handle grip is a second inward extending hinge, said hinges overlap one another, and a hinge pin rotatably connects said hinges (see Fielden Fig. 1, hinge 33); said hinge pin passes through a coil spring which is captured inside said two hinges, two outward extending spring arms of said coil spring are captured in said handle grips, said spring arms urging said handles grip outward and thus said left and right toothed jaws are urged toward each other (see Fielden Fig. 1, items 32 and 33); said clamp including an insert for attaching an article to said clamp body (see Fielden Fig. 1, item 77).
Fielden does not disclose a plurality of inserts for attaching an article to said clamp body. Mere duplication of parts is deemed well within the purview of the ordinary workman in the art (see MPEP 2144.04(VI)(B)). In this case it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second insert portion on the opposite clamp member in order to make the device symmetric so that the user can utilize either side as the connecting member and not have to be concerned about the orientation of the device, since it would be reversible
Fielden does not disclose that the left and right jaws are toothed; said left jaw and said right jaw including two arcuate sets of inward facing teeth, an inner set and an outer set, each of said two sets facing toward each other; and disposed between said left and said right hinges and said left and said right inner jaws are two notches sized to receive opposing flanges of a T-post.
Wong discloses a clamp said left jaw and said right jaw including two arcuate sets of inward facing teeth, an inner set and an outer set, each of said two sets facing toward each other (see Wong Fig. 1, items 20, 27, 31, and 32); 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide two arcuate ribbed sections like that in Wong in order to have a portion which is configured to “clamp small to medium size cylindrical” items, as well as a section to secure larger items, as suggested by Wong (see Wong paragraphs [0021] and [0022]).
	Fielden in view of Wong does not disclose that disposed between said left and said right hinges and said left and said right inner jaws are two notches sized to receive opposing flanges of a T-post.
	Blanchard discloses a pair of opposing post notches are formed in an inward edge of said left jaw and said right jaw disposed between said left and said right hinges and said left and said right inner jaws are two notches sized to receive opposing flanges of a T-post (see Blanchard Fig. 5, notches around items 26 and 27, shown more clearly for the embodiment shown in Fig. 16, item 149).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide notches like that shown in Blanchard in order to enable the clamp to securely attach to flanges like that shown in Blanchard, as well as arcuate-shapes objects or flat surfaces, as shown in Fielden and Wong.

Allowable Subject Matter
Claims 1-3, 8-21, 23, 25-32, and 34-40 allowed.
Claims 41-47 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        7/27/2022